Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuation application filing of November 17, 2020. Claims 1-20 are currently pending and have been examined.

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/141,924, filed September 25, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Interpretation – Optional Language
Claims 1 and 17 recite the limitation “performing the payment operation with the consumer at the cash payment terminal according to specific order data linked to specific face data in response to the specific face data appears in the second image”. This limitation states an action to be carried after the specific face data appearing in the second image, but does not state what action will happen if the specific face data is present in the second image. Optional language within a claim implicitly creates more 

Claim 8 recites the limitation: "wherein the explicit feature data can be any one of the following including clothes colors of the consumer, glasses and accessories …" This limitation states the explicit feature optionally encompassing the clothes colors, glasses or accessories. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 8 it can be logically determined that it is possible that the explicit feature does not encompass the clothes color, glasses or accessories. The action in this instance is not defined. Therefore, because the claim 

Claim 12 recites the limitation: “when the specific face data is absent from the second image, the controller determines …” and “when the comparison count is not greater than or equal to the pre-determined value, the controller adds …” This limitation states an action to be carried after the specific face data is absent and the comparison count is not greater than or equal to the predetermined value, but does not state what action will happen if the specific face data is present and the comparison count is greater than the predetermined value. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 12 it can be logically determined that it is possible that the controller does not determine … and the controller does not add 1 to … The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I)(C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150127485 A1 (Kakizawa) in view of US 20160323274 A1 (Chandrasekaran) in further view of US 9177194 B2 (Sundstrom).

As per claims 1 and 17, Kakizawa teaches, a cash handling system (¶ [0046], “a customer management system”), enabling a subsequent payment operation on order data corresponding to a consumer for selecting related products or services (¶ [0117]), comprising,
at least one order terminal (¶ [0117] “reception area”), comprising a first camera configured to capture a first image (FIG. 10, item 1b, ¶ [0122] “reception camera”)
a cash payment terminal (¶ [0117] “payment area”), comprising a second camera configured to capture a second image (FIG. 10, item 1d, ¶ [0051] “payment area camera”), wherein the cash payment terminal  performs functions of an automatic cash handling apparatus and communicates with the at least one order terminal (¶ [0050] “the customer makes payment for the item at the payment area”),
wherein the at least one order terminal performs the following steps (¶ [0117]),
capturing the first image, wherein the first image comprises at least one piece of first face data corresponding to the consumer (¶ [0062]),
obtaining the order data inputted by the consumer at the at least one order terminal (¶ [0050] “the customer first goes through reception procedures at the reception area; specifically, presents the prescription and orders an item(s)”, ¶ [0051] “reception procedures”) and generating client data (¶ [0066] “customer information”) according to the order data and the at least one piece of first face data, wherein the at least one piece of first face data is linked to the order data (¶ [0065] “generates and manages customer information relating to the customers waiting for the provision of items based on the customer images”, ¶ [0066], [0117]), 
obtaining the client data, wherein the client data comprises the order data and the at least one piece of first face data (¶ [0066] “manages customer information relating to the customers waiting for the provision of items based on the customer images”),
capturing the second image corresponding to the consumer (¶ [0063]),
performing the payment operation with the consumer at the cash payment terminal according to specific order data linked to specific face data in response to the specific face data appears in the second image, wherein the specific face data is one of the at least one piece of first face data, and the specific order data is one of a plurality of pieces of the order data (¶ [0071] “detecting customers who have been provided with (or handed over) items by performing person matching between the customer images at the time of payment …”),
wherein the at least one order terminal performing a step (¶ [0117])
wherein the cash payment terminal (¶ [0117]).


wherein the cash payment terminal performing the following steps (¶ [0162]),
wherein the payment operation comprises collecting physical currency from the consumer (¶ [0162]),
transmits the at least one piece of first face data to the cash payment terminal (¶ [0033] “transmits a facial template of the identified user to the merchant POS device”) before the order terminal completes linking the at least one piece of first face data and the order data together to generate the client data (¶ [0036] “The merchant POS device associates the payment token, the facial template of the user”).
Chandrasekaran teaches that a physical terminal may be equipped with a camera that can take pictures. Essentially, Kakizawa does not disclose that a physical terminal captures the images of the customer but rather discloses images being captured of customers while they spend time at an order and payment area of the store; Chandrasekaran modifies this discrepancy by ensuring a physical terminal can take pictures. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image capture system of Kakizawa the simple limitation that the images come from cameras captured by a terminal as in Chandrasekaran because the claimed invention merely substitutes the capture of the image with a separate camera with the capture of the image using a terminal or kiosk. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to capture the image using one whole terminal rather than having separate terminal and cameras.

divides the at least one piece of first face data into a plurality of face data clusters according to a data clustering algorithm after obtaining the at least one piece of first face data, wherein each of the face data clusters corresponds to each of consumers (col. 4, lines 51-61),
looks for a plurality of pieces of similar face data similar to second face data and located in the at least one piece of first face data by using the second face data obtained by analyzing the second image according to the data clustering algorithm and determines the consumer corresponding to face data to be determined according to the divided face data cluster of the pieces of similar face data to obtain the specific face data (col. 5, lines 11-28).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the algorithm for comparing faces as in Sundstrom because there would have to be a way to compare images correctly to facilitate the payment process. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to ensure face recognition was possible.

Chandrasekaran also teaches, wherein the cash payment terminal performs functions of an automatic cash handling apparatus (¶ [0162]).
Chandrasekaran teaches that a physical terminal may be equipped with a camera that can take pictures. Essentially, Kakizawa does not disclose that a physical terminal captures the images of the customer but rather discloses images being 

As per claims 2 and 18, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 17. Kakizawa also teaches, wherein the cash payment terminal deletes the specific face data after the payment operation is completed (¶ [0074]).

As per claims 3 and 19, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 17. Sundstrom also teaches, wherein a face picture having a greatest area in the first image is configured to act as a basis for generating the at least one piece of first face data (col. 6, lines 22-45).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of 

As per claim 4, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claim 1. Sundstrom also teaches,	wherein each face picture in the first image has a corresponding depth of field distance, the at least one order terminal uses a face picture corresponding to a shortest depth of field distance as a basis for generating  the at least one piece of first face data (col. 6, lines 22-45).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the algorithm for comparing faces as in Sundstrom because there would have to be a way to compare images correctly to facilitate the payment process. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to ensure face recognition was possible.

As per claims 5 and 6, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 3, and 1 and 5, Kakizawa also teaches, wherein the cash payment terminal (¶ [0117]).

divides the at least one piece of first face data into a plurality of face data clusters according to a data clustering algorithm  after obtaining the at least one piece of first face data, wherein each of the face data clusters corresponds to each of consumers (col. 4, lines 51-61),
looks for a plurality of pieces of similar face data similar to second face data and located in the at least one piece of first face data by using the second face data located in the second image according to the data clustering algorithm and determines the consumer corresponding to the second face data according to the divided face data cluster of the pieces of similar face data to obtain the specific face data (col. 5, lines 11-28).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the algorithm for comparing faces as in Sundstrom because there would have to be a way to compare images correctly to facilitate the payment process. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to ensure face recognition was possible.

As per claim 7, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claim 1. Kakizawa also teaches, wherein each of the at least one order terminal comprises (¶ [0117]),
a face recognition apparatus, coupled to the first camera, receiving and analyzing the first image to obtain the at least one piece of first face data (FIG 5, items 31, 32, ¶ [0064] “the first image obtaining unit … the second image obtaining unit”),
an order apparatus, generating the order data inputted by the consumer (¶ [0050], [0117]),
a processor, coupled to the face recognition apparatus and the order apparatus, the processor links the order data and the at least one piece of first face data together to generate the client data (¶ [0031], [0066]).

As per claim 10, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claim 1, Kakizawa also teaches, a picture comparator, coupled to the second camera (¶ [0070]-[0073]), 
a controller, coupled to the picture comparator (FIG. 5, item 34, ¶ [0061]),
a cash handling apparatus, coupled to the controller (FIG. 10, item 72, ¶ [0117]),
wherein the controller receives the client data to obtain the at least one piece of first face data and the order data linked to the at least one piece of first face data, and the picture comparator determines whether the specific face data appears in the second image (¶ [0066], [0080]), 
the controller performs the payment operation according to the specific order data linked to the specific face data through  the cash handling apparatus when the specific face data appears in the second image (¶ [0071]).

wherein the cash payment terminal comprises (¶ [0073]).
Chandrasekaran teaches that a physical terminal may be equipped with a camera that can take pictures. Essentially, Kakizawa does not disclose that a physical terminal captures the images of the customer but rather discloses images being captured of customers while they spend time at an order and payment area of the store; Chandrasekaran modifies this discrepancy by ensuring a physical terminal can take pictures. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image capture system of Kakizawa the simple limitation that the images come from cameras captured by a terminal as in Chandrasekaran because the claimed invention merely substitutes the capture of the image with a separate camera with the capture of the image using a terminal or kiosk. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to capture the image using one whole terminal rather than having separate terminal and cameras.

As per claim 11, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 10. Sundstrom also teaches, wherein the second camera is a camera having a function of detecting depth of field, and each face picture in the second image has a corresponding depth of field distance (col. 6, lines 22-45).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the 

As per claim 14. combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claim 1. Kakizawa also teaches,
an application server, communicating with the at least one order terminal and the cash payment terminal through a network (FIG. 10, item 33, ¶ [0115], [0117]),
wherein the at least one order terminal transmits the first image corresponding to the order data to the application server (¶ [0122]), 
the application server analyzing the first image to obtain the at least one piece of first face data, the application server linking an order number corresponding  to the order data and the at least one piece of first face data together (¶ [0064]-[0066]),
the cash payment terminal capturing the second image and transmitting the second image to the application server (¶ [0063]),
the application server identifying whether the specific face data appears in the second image (¶ [0070]), 
the application server providing the order number corresponding to the specific face data to the cash payment terminal when the specific face data appears in the second image (¶ [0086]),
the cash payment  terminal  obtaining the  order  number from  the  application  server (¶ [0066]) and performing the payment operation on the specific order data corresponding to the order number (¶ [0071]).

As per claim 15, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 14. Kakizawa also teaches, the cash payment terminal transmitting the specific face data and the specific order data or the order number linked to the specific face data to the application server through the network so as to record a consumption history of the consumer corresponding to the specific face data after the payment operation is completed (¶ [0066], [0074]).

As per claim 16, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1, 14, and 15. Kakizawa also teaches, wherein the at least one order terminal downloads the consumption history of the consumer (¶ [0124]) corresponding to the at least one first face data from the application server after obtaining the at least one piece of first face data so as to provide a reference to the consumer when generating the order data (¶ [0122], [0124]).


Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizawa in view of Chandrasekaran in view of Sundstrom in further view of US 20140172707 A1 (Kuntagod).

As per claim 8, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 7. Kakizawa also teaches wherein the face recognition apparatus in the at least one order terminal further analyzes the first image to obtain an explicit feature data related to the consumer (¶ [0064], [0070]), and the processor links the at least one piece of first face data, the explicit feature data, and the order data together to generate the client data (¶ [0070]-[0071]).

Combination of Kakizawa, Chandrasekaran, and Sunstrom do not explicitly teach, however, Kuntagod teaches, wherein the explicit feature data can be any one of the following including clothes colors of the consumer, glasses and accessories worn by the consumer (¶ [0090]).
Kuntagod teaches that a facial feature includes glasses. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the facial feature of glasses as in Kuntagod because there would have to be a way to recognize a face wearing glasses. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to ensure face recognition with glasses was possible.

As per claim 9, combination of Kakizawa, Chandrasekaran, Sundstrom, and Kuntagod teach all the limitations of claims 1, 7, and 8. Sunstrom also teaches, wherein the first camera is a camera having a function of detecting depth of field, and each face picture in the first image has a corresponding depth of field distance (col. 6, lines 22-45).
Sundstrom teaches that a data clustering algorithm is used to compare faces for the payment process. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the algorithm for comparing faces as in Sundstrom because there would have to be a way to compare images correctly to facilitate the payment process. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination to ensure face recognition was possible.

As per claim 20, combination of Kakizawa, Chandrasekaran, Sundstrom, and Kuntagod teach all the limitations of claims 17 and 18. Kakizawa also teaches, analyzing the first image to obtain an explicit feature data related to the consumer (¶ [0064]),
linking the at least one piece of first face data, the explicit feature data, and the order data together to generate the client data (¶ [0066]).

Kakizawa does not explicitly teach, however Kuntagod teaches, wherein the explicit feature data can be any one of the following including clothes colors of the consumer, glasses and accessories worn by the consumer (¶ [0090]).
Kuntagod teaches that a facial feature includes glasses. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture payment process of Kakizawa the facial feature of glasses .


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizawa in view of Chandrasekaran in view of Sundstrom in further view of US 20180352150 A1 (Purwar).

As per claim 12, combination of Kakizawa, Chandrasekaran, and Sundstrom teach all the limitations of claims 1 and 10. Combination of Kakizawa, Chandrasekaran, and Sundstrom do not explicitly teach, however, Purwar teaches, wherein when the specific face data is absent from the second image, the controller determines whether a comparison count, which is a count of occurrences of the specific face data being absent from the second image, is greater than or equal to a pre-determined value (¶ [0046]),
when the comparison count is not greater than or equal to the pre-determined value, the controller adds 1 to a value of the comparison count, controls the second camera to re-capture the second image, and controls the image comparator to re-determine whether the specific face data appears in the second image (¶ [0046]).
Purwar teaches that a user can re-take a picture when the quality does not meet a certain threshold. It would have been obvious to one of ordinary skill in the art at the 

As per claim 13, combination of Kakizawa, Chandrasekaran, Sundstrom, and Purwar teach all the limitations of claims 1, 10, and 12. Kakizawa also teaches, the controller displays on a display the  order data on which the payment operation has not been  performed thereon for the consumer to select and performs the payment operation according to one of the selected pieces of order data through the cash handling apparatus (¶ [0071]).

Purwar teaches, wherein when the comparison count is greater than or equal to the pre-determined value (¶ [0046]).
Purwar teaches that a user can re-take a picture when the quality does not meet a certain threshold. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the image-capture of customers as in Kakizawa the ability to retake a picture when the images do not meet a certain quality threshold as in Purwar because the claimed invention is merely a combination of old elements, and in the combination the old elements would be performing the same 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692